Filed 2/16/22 P. v. Cole CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079263

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF27233)

 RALPH COLE,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
William D. Lehman, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2011, Ralph Cole pleaded no contest to possession of marijuana in a
custodial facility (Pen. Code, § 4573.6). He was sentenced to three years in
prison, to be served consecutively to his existing prison terms.
      In 2021, Cole filed a motion to vacate his conviction in light of
Proposition 64, which changed the laws regarding possession of marijuana.

The trial court denied the motion.1
      Cole filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Cole the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The probation report states that Cole possessed 8.7 grams and 44.3
grams of marijuana while in a state prison.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue that was considered in evaluating the potential
merits of this appeal: Whether the trial court erred in denying Cole’s motion
to vacate his conviction for possessing marijuana in state prison.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Cole on this appeal.




1     People v. Raybon (2021) 11 Cal. 5th 1056 held Proposition 64 did not
repeal Penal Code section 4573.6.
                                        2
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




DO, J.




                                  3